Per Curiam:

The court has read the abstract and brief of the appellant and finds no assignment of error which requires the publication of a formal opinion respecting it. Page after *863page of the brief is given to the discussion of alleged errors in the refusal to permit questions to be answered, when the matter sought to be elicited was subsequently divulged in full. Other subjects much pressed had no relevancy to the case on trial. Collateral facts were investigated as far as the rights of the defendant required and the law permitted. Cross-examination was not unduly restricted, and the discretion to permit leading questions was not abused. The expert testimony was unexceptionable in every respect. The instructions given covered the case sufficiently by correct statements of the law. A completed offense was proved. The defendant had a fair trial, and the verdict is the natural and necessary result of that kind of an investigation of the facts.
The judgment is affirmed.